Citation Nr: 1206222	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) at a level higher than that provided by 38 U.S.C.A. § 1114(l) for loss of use of both feet and on account of being in need of aid and attendance of another person for the period from May 14, 2007, to March 29, 2010.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Counsel






INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a February 2009 decision, the Board adjudicated the issue of entitlement to higher specially monthly compensation (SMC) rate on account of being in need of aid and attendance of another person or on account of being housebound.  The Board concluded that the Veteran did not meet the requirements for a higher rate of SMC on account of being in need of aid and attendance of another person under 38 U.S.C.A. § 1114(l) and did not qualify for a higher rate under 38 U.S.C.A. § 1114(o) because the statute prohibits a "condition from being considered twice".  The Board denied the claim for a higher rate of SMC based on housebound status as moot because the Veteran was in receipt of SMC under section 1114(l) which provided a higher rate of compensation than the rate for compensation for housebound status under 1114(s).   

The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims ("Court").  However, in December 2010, and prior to a determination by the Court, the RO issued a decision in which it granted claims for service connection for hearing loss and tinnitus and assigned initial 60 and 10 percent ratings, respectively.  Additionally, the RO granted a higher rate of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3), at the intermediate rate between subsections (l) and (m), effective from March 29, 2010.   

In September 2011, the Court issued a precedential decision.  Breniser v. Shinseki, 25 Vet. App. 64 (2011).  Therein, the Court affirmed that part of the Board's decision that concluded that the Veteran did not meet the requirements for a higher rate of SMC on account of the loss of use of both feet and being in need of the aid and attendance of another person as a result of the loss of use of both feet.  Specifically, the Court found that a claimant who is receipt of SMC under the subsection authorizing SMC of $3,075 per month cannot establish entitlement to a second rate of SMC based on the need for aid and attendance unless the claimant's need for aid and attendance arises from a disability other than that for which he is already in receipt of SMC.  Id. at 77-78.  

Since the Veteran did not raise any argument concerning the denial of a higher rate of SMC on account of being housebound, the Court considered the matter to have been abandoned on appeal.  Id. at 65.    

The Court, however, vacated and remanded the Board's decision to the extent that it failed to consider entitlement to a higher rate of SMC under 38 U.S.C.A. § 1114(p).  Id. at 79-80.  

As to the December 2010 RO decision that granted a higher rate of SMC, effective since March 29, 2010, the Court noted that if the appellant disagreed with that decision, he was free to file a Notice of Disagreement with the RO.  Id. at 66-67.  
 
As such, the Board has recharacterized the issue on appeal to focus on the Veteran's entitlement to a higher rate of SMC for the period from May 14, 2007, to March 29, 2010.  

Finally, in December 2011, the Atlanta RO received correspondence from the Veteran's ex-wife in which she seeks entitlement to an apportionment of the Veteran's VA disability benefits award.  This issue has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  For the period from May 14, 2007 to March 29, 2010, service connection is in effect for loss of use of both feet as a residual of a cold injury, evaluated as 100 percent disabling (previously separately evaluated as a cold injury of the bilateral feet with plantar fasciitis and Raynaud's phenomenon and peripheral neuropathy of the bilateral feet); amputation of the left middle finger at the metacarpal phalangeal joint of the minor extremity, evaluated as 10 percent disabling; and a residual scar from a shrapnel wound to the chin and a biopsy scar for right gastrocnemius, evaluated as noncompensable.  

2.  The Veteran's service connection condition exceeds the requirements for entitlement to SMC at the rate specified under 38 U.S.C.A. § 1114(l) but does not approximate the criteria for SMC at the rate specified under 38 U.S.C.A. § 1114(m) or higher.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, for the period from May 14, 2007, to March 29, 2010, the criteria for an intermediate level of SMC at the rate between 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m) have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, an August 2006 letter was sent to the Veteran prior to initial adjudication that provided the appropriate notice regarding basic SMC for aid and attendance and housebound status.  The Veteran was not notified of the higher level of aid and attendance and other SMC rates, but was represented by an accredited veterans' service organization throughout the claims process.  The Veteran's representative indicated actual knowledge of the higher levels of SMC by requesting that the Veteran receive a higher rate of SMC.  In addition, the appellant has demonstrated knowledge of the higher rates of SMC in his dealings before the Court.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  VA provided the Veteran with an adequate medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).  

II.  Background and Analysis

SMC is available when, "as the result of service-connected disability," a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114(k)-(s).  The rate of SMC "varies according to the nature of the veteran's service-connected disabilities."  Moreira v. Principi, 3 Vet. App. 522, 524 (1992). 

Basic levels of SMC are listed in section 1114(k).  Higher levels of SMC are provided in sections 1114(l), (m), (n), and (o), which state, in pertinent part:

(l) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance, the monthly compensation shall be $3,075;

(m) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg ..., or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance, the monthly compensation shall be $3,392;

(n) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg ..., or has suffered anatomical loss of both eyes, or has suffered blindness without light perception in both eyes, the monthly compensation shall be $3,860;

(o) if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination, ... the monthly compensation shall be $4,313.  

Subsection (o) provides for an even higher rate of SMC for veterans who are entitled to two or more of the rates provided under one or more subsections (l) through (n).

As noted in the Introduction, the Court did not disturb that portion of the Board's February 2009 decision that determined that the Veteran had not met the criteria for SMC payable at the (o) rate.  

Here, for the period in question from May 14, 2007 to March 29, 2010, the record reflects the veteran is in receipt of service connection for loss of use of both feet as a residual of a cold injury, evaluated as 100 percent disabling (previously separately evaluated as a cold injury of the bilateral feet with plantar fasciitis and Raynaud's phenomenon and peripheral neuropathy of the bilateral feet); amputation of the left middle finger at the metacarpal phalangeal joint of the minor extremity, evaluated as 10 percent disabling; and a residual scar from a shrapnel wound to the chin and a biopsy scar for right gastrocnemius, evaluated as noncompensable.  Additionally, the veteran was previously granted TDIU for the period from October 15, 2001 until May 14, 2007 and was granted entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(l) for loss of use of both feet, effective May 14, 2007.  

The evidence clearly reflects the veteran is wheelchair bound and relies on the assistance of his spouse.  While the evidence shows loss of use of the feet, he has not lost the use of his legs at a level preventing natural knee action.  He has not lost the use of his hands, nor is he service-connected for such, and he is not blind in one or both eyes.  Thus, for the period in question the Veteran's disability picture does not meet the requirements for a higher rating of SMC under 38 U.S.C.A. § 1114(m).  Because SMC under 38 U.S.C.A. § 1114(n) requires an even greater level of impairment of the upper or lower extremities, it follows that the criteria for a higher rating of SMC under 38 U.S.C.A. § 1114(n) are not met.   

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next higher rate provisions outlined below, additional single permanent disability or combination of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next higher intermediate rate or to the next higher statutory rate, under 38 U.S.C.A. § 1114, but not above the (o) rate.  38 C.F.R. §  3.350(f)(3).  In the application of this subparagraph, the disability or disabilities independently ratable at 50 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions outlined above.

For the period applicable to this appeal,  the Veteran does not have additional single permanent disability or combination of permanent disabilities independently ratable at 50 percent or more.  Hence, this provision does not support the claim for a higher rate of SMC.  

Similarly, in addition to the statutory rates payable under 38 U.S.C.A. § 1114(1)  through (n) and the intermediate or next higher rate provisions, additional single permanent disability independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next higher statutory rate under 38 U.S.C.A. § 1114 or, if already entitled to an intermediate rate to the next higher intermediate rate, but in no event higher than the rated for (o).  In the application of this subparagraph, the single permanent disability independently ratable at 100 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(4)(emphasis added).
 
Here, while the Veteran's service-connected bilateral foot disability is rated as 100 percent disabling it was one of the conditions establishing entitlement under 38 U.S.C.A. § 1114(l).  Thus, this provision does not support the claim for a higher rate of SMC.  

Furthermore, the Court addressed the Veteran's entitlement to a higher rate of SMC under 38 U.S.C.A. § 1114(o) finding that: 

[A] claimant who is in receipt of SMC cannot establish entitlement to a second rate of SMC under section 1114(l) based on the need for aid and attendance -and hence, a higher rate of SMC under section 1114(o) - unless the claimant's need for aid and attendance arises from a disability other than that for which the claimant is already in receipt of SMC.  

Breniser at 77.  

Here, for the period in question, the evidence does not show that the requirement for aid and attendance arises from a disability other than the service-connected bilateral foot disability.  

Thus, the Court held:

[T]he Court must affirm the Board's February 5, 2009, decision, insofar as the Board denied entitlement to the higher rate of SMC under section 1114(o).  

Id. at 78.  

The Board now turns to whether a higher rate of SMC is warranted under 38 U.S.C.A. § 1114(p).  Subsection (p) provides for half- or full-step increases to the next higher rate in subsections (l) through (n) for a veteran whose condition exceeds the requirements of his current rate, but does not qualify for the next higher rate.  38 U.S.C. § 1114(p).  

Specifically, it provides:  

(p) in the event the veteran's service-connected disabilities exceed the requirements for any of the rates prescribed in this section, the Secretary may allow the next higher rate or an intermediate rate, but in no event in excess of $4,667.  In the event the veteran has suffered service-connected blindness with 5/200 visual acuity or less and (1) has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at no less than 30 percent disabling, the Secretary shall allow the next higher rate, or (2) has also suffered service-connected total deafness in one ear or service-connected anatomical loss or loss of use of one hand or one foot, the Secretary shall allow the next intermediate rate, but in no event in excess of $4,667. In the event the veteran has suffered service-connected blindness, having only light perception or less, and has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 10 or 20 percent disabling, the Secretary shall allow the next intermediate rate, but in no event in excess of $4,667.  In the event the veteran has suffered the anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities, the Secretary shall allow the next higher rate or intermediate rate, but in no event in excess of $4,667.  Any intermediate rate under this subsection shall be established at the arithmetic mean, rounded down to the nearest dollar, between the two rates concerned; 

This statutory provision is implemented by regulation at 38 C.F.R. § 3.350(f).  

Both the statute and the regulation provide a list of instances when entitlement the next higher rate or an intermediate rate are warranted.  While the Veteran's disability picture does not match the enumerated instances listed, the Court noted that there is nothing in the statute or regulation to indication that the list is intended to be exclusive.  Breniser at 79.  Thus, the Board has considered whether the Veteran's disability picture warrants either the next-higher rate or an intermediate rate.  In doing so, the Board acknowledges that the statute or regulation do not describe circumstances when the assignment of the next-higher rate or the intermediate rate is appropriate if the service-connected disability is not described in the enumerated examples.  The only guidance provided is that the service-connected disabilities exceed the requirements for the assigned rate.  The statute also provides discretion to VA adjudicators, indicating that "Secretary may allow the next higher rate or intermediate rate."  Additionally, in describing disabilities, the examples set forth in the statute and regulation does provide some guidance as to when a next-higher rate or intermediate step is appropriate.  

Here, the Board finds that the service-connected disability exceeds the requirement for the assigned rate under 38 U.S.C.A. § 1114(l) as he has lost the use of both feet and has such significant disability that he requires the aid and attendance of another.  For example, an October 2007 VA examination concluded the veteran was wheelchair bound and could do transfers only with assistance.  The examiner further opined the Veteran's feet had remaining function for standing and transfers only and essentially had 80% loss of use of both feet due to residuals of cold injuries.  Similarly, a January 2008 letter from a VA physician indicated that the Veteran was no longer able to get around and do things for himself due to the pain and loss of sensation in the feet.  The physician indicated that he was essentially wheelchair bound and relied on his wife to take care of his personal needs.  The physician opined that without the wife's assistance the Veteran would have to be placed in an assisted living facility.  Additionally, an undated statement for consideration of aid and attendance completed by a VA physician opined the Veteran was not able to walk unaided, needed assistance to bathe himself and tend to other hygiene needs and could not leave home without assistance.  The physician concluded that the Veteran would have to live in assisted living facility without help of his caregiver.  

Here, however, even though the disability exceeds the requirements for compensation at the 38 U.S.C.A. § 1114(l) level, the Board finds that the disability does not nearly approximate the criteria for the assignment of a next higher rate to the 38 U.S.C.A. § 1114(m) level.  Given that the disability exceeds the requirements of 38 U.S.C.A. § 1114(l), and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for the assignment of an intermediate rate between (l) and (m) are met.  

The Board acknowledges that this decision awards essentially the same level of special monthly compensation as was awarded by the RO in the December 2010 decision, which granted a higher rate of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3), at the intermediate rate between subsections (l) and (m), effective from March 29, 2010, on the basis of the award of service connection for hearing loss at 60 percent (as an additional separately rated disability of at least 50 percent).  The Board emphasizes that in the event the Veteran may disagree with the RO's December 2010 rating decision, the Court noted that if the appellant disagreed with that decision, he was free to file a Notice of Disagreement with the RO.  Id. at 66-67.  


ORDER

For the period from May 14, 2007, to March 29, 2010, entitlement to an intermediate level of SMC at the rate between 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m) is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


